Title: From George Washington to John Jay, 18 September 1779
From: Washington, George
To: Jay, John


        
          Sir
          West point September the 18th 1779
        
        I have the honor to inform Your Excellency, that the Chevalier de la Luzerne, who was so obliging as to honour me with a visit on his way from Boston, set out yesterday morning for Philadelphia. He will cross the Delaware at Trentown, and if nothing occurs to impede his journey, he will probably arrive at philadelphia on Thursday or Friday.
        I inclose Your Excellency a Copy of a Letter from Lt Colonel Van Dyck to Colo. Vanschaick, with which I have been favoured by Governor Clinton. I have had no intelligence on the subject of it from General Sullivan himself—or any advices from him since those transmitted in my Letter of the 7th, so that the accounts it contains must rest upon their own credibility. There are however circumstances that make part of the intelligence at least, highly probable, as Colo. Brodhead was to march from Fort pitt on the 7th or 8th, Ulto for the Senecca Country.
        I inclose Your Excellency Two New York papers of the 7 & 11 Instant. I have the Honor to be with the most perfect respect & es⟨teem⟩ Yr Excellency’s Most Obedt servant
        
          Go: Washington
        
      